Dawson, J.
(dissenting): I am not unmindful of the potency and general usefulness of the rule of stare decisis, that a judicial *317principle repeatedly declared should be followed until the legislature corrects or changes it. This is especially true when time has crystallized this rule into well-established law. Yet this court has repeatedly emancipated itself from the bondage of a prior fallacious ruling or precedent. We gave a typical example of this not long ago, in Adkinson v. Noonan, 110 Kan. 335, 203 Pac. 694, where an important provision of the state constitution came up for reexamination, and in which the interpretation given thereto in Pruitt v. Squires, 64 Kan. 855, 58 Pac. 643, twenty years before, was overruled. In that case there was room for debate as to which was the
proper interpretation. Here, as I understand it, there is no room for debate that the interpretation of subparagraph 19 of section 3 of the workmen’s compensation act as given in the Stefan case is erroneous, not necessarily as applied to that particular case, but as a general rule of interpretation applicable to all cases. It was not until the Emry-Cripes case came before us a month or two ago that the interpretation of subparagraph 19 of section 3 as given in the Stefan case was discovered to be incapable of general application without doing violence to justice and legislative intent. I therefore submit a tabulated computation of the scheduled allowances for total loss or total disability of members of the body, and also the allowances for partial loss or partial disability under the rule of the Stefan case, to demonstrate that that rule works injustice and obviously perverts the legislative intent, not occasionally as suggested in Close v. Mining Co., supra, but in every case which can arise. (Laws 1917, ch. 226, pp. 306, 307.)
Statutory allowance for total loss or total disability. Stefan Rule partial allowance for disability.
Member. Minimum. Maximum. Minimum. Maximum.
1. Thumb ................... $360 $720 $2,496 $4,992
2. 1st finger ................. 222 444 2.496 4.992
3. 2d finger .................. 180 360 2.496 4.992
4. 3d finger .................. 120 240 2.496 4.992
5. 4th finger ................. 90 180 2.496 4.992
7. Great toe ..... 180 360 2.496 4.992
8. Any other toe 60 120 2.496 4.992
11. Hand ......... 900 1,800 2.496 4.992
12. Arm .......... 1,260 2,520 . 2,496 4.992
13. Foot .......... 750 1,500 2.496 4.992
14. Leg ........... 1,200 2,400 2.496 4.992
15. Eye .......... 660 1,320 2.496 4.992
17. Hearing (both ears) 600 1,200 2.496 4.992
18. Hearing (one ear) ........ 150 300 2.496 4.992
The precedents relied on are so recent, and so clearly wrong, that they should be disregarded, and subparagraph 19 of section 3 *318should be simply construed to mean that for any partial disability not covered by the schedule the workman’s compensation should be 60 per cent of the difference between the amount he was earning prior to said injury and the amount he is able to earn after such injury and that such allowance should be given him during such period of partial disability not exceeding eight years, without any maximum or minimum restrictions which are neither within the text nor the intent of the subparagraph pertaining thereto.
I am authorized to say that Mr. Justice Porter and Mr. Justice Marshall join in this dissent.